                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                     AT OWENSBORO


DOUGLAS ROBERTSON                                                                             PETITIONER

v.                                                            CIVIL ACTION NO. 4:19CV-P94-JHM

CHRISTIAN COUNTY JAIL                                                                       RESPONDENT


                                      MEMORANDUM OPINION

        Petitioner Douglas Robertson, pro se, filed the instant 28 U.S.C. § 2254 petition for writ

of habeas corpus challenging his conviction in the Ohio County Circuit Court (DN 1). The Court

reviewed the petition under Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts. Upon review, the Court directed Robertson to show cause why his

petition should not be dismissed for failure to exhaust all available state court remedies.

Robertson did not file a response to the Show Cause Order. Upon review, for the reasons set

forth below, the Court will deny the petition and dismiss the action for failure to exhaust state

court remedies.

        Robertson does not state in the petition what crime he was convicted of but states that he

pleaded guilty and was sentenced on May 11, 2018, to 28 years’ incarceration. In a prior

petition1 signed by Robertson’s mother, she stated that Robertson was convicted of sexual abuse

in the first degree, unlawful transaction with a minor, and bail jumping. In the instant petition, in

response to questions concerning whether Robertson appealed his conviction, Robertson

indicates that he appealed to the Kentucky Supreme Court and where the form asks for the result

of the appeal, Robertson states, “Can’t help.” He also indicates that he filed an appeal in “The


1
 The petition filed by Robertson’s mother was opened as a separate civil action, No. 4:19CV-59-JHM. That case
was dismissed as improperly filed without prejudice to the instant action.
Main Suprem Court” and also states “Can’t help” as the result of the appeal. He does not

provide the case number of any appeal or the dates that he filed an appeal or received a result.

Based upon these vague answers, the Court concludes that Robertson did not file an appeal from

the judgment of conviction or file any other petitions, applications, or motions concerning the

judgment of conviction in any state court.

       It is axiomatic that one may not seek federal habeas corpus relief until he has exhausted

all available state remedies or demonstrated their inadequacies. 28 U.S.C. § 2254(b); Hannah v.

Conley, 49 F.3d 1193, 1196 (6th Cir. 1995) (per curiam). Any alleged constitutional

deprivations must be asserted through the state appellate process. O’Sullivan v. Boerckel, 526

U.S. 838, 845 (1999). “Because the exhaustion doctrine is designed to give the state courts a full

and fair opportunity to resolve federal constitutional claims before those claims are presented to

the federal courts, [the Supreme Court] conclude[s] that state prisoners must give the state courts

one full opportunity to resolve any constitutional issues by invoking one complete round of the

State’s established appellate review process.” Id. The burden is on the petitioner to demonstrate

compliance with the exhaustion requirement or that the state procedure would be futile. Rust v.

Zent, 17 F.3d 155, 160 (6th Cir. 1994).

       The petition suggests that Robertson did not file a direct appeal of his conviction or any

other challenge to allow for state court review. Before dismissing the action, however, the Court

provided Robertson with an opportunity to show cause why his petition should not be dismissed

for failure to exhaust all available state court remedies. Robertson failed to respond to the

Court’s Show Cause Order or to otherwise meet his burden in establishing that he complied with

the exhaustion requirement or that the state procedure would be futile.




                                                 2
        For these reasons, the Court concludes that the petition for writ of habeas corpus must be

dismissed for failure to exhaust available state court remedies.

                              CERTIFICATE OF APPEALABILITY

        In the event that Robertson appeals this Court’s decision, he is required to obtain a

certificate of appealability. 28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P. 22(b). A district court

must issue or deny a certificate of appealability and can do so even though the petitioner has yet

to make a request for such a certificate. Castro v. United States, 310 F.3d 900, 903 (6th Cir.

2002). When a district court denies a petition on procedural grounds without addressing the

merits of the petition, a certificate of appealability should issue if the petitioner shows “that

jurists of reason would find it debatable whether the petition states a valid claim of the denial of

a constitutional right and that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). When a

plain procedural bar is present and the district court is correct to invoke it to dispose of the

matter, a reasonable jurist could not conclude either that the court erred in dismissing the motion

or that the petitioner should be allowed to proceed further. Id. In such a case, no appeal is

warranted. Id. This Court is satisfied that no jurists of reason could find its procedural ruling to

be debatable. Thus, no certificate of appealability is warranted in this case.

        The Court will enter a separate Order consistent with this Memorandum Opinion.

Date:   November 8, 2019




cc:     Petitioner, pro se
        Respondent
        Attorney General, Commonwealth of Kentucky, Office of Criminal Appeals, 1024 Capital Center Drive,
        Frankfort, KY 40601

4414.010



                                                     3
